Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about October 20, 1995, which, inter alia, granted third-party defendant’s motion and defendant’s cross motion for summary judgment dismissing the amended complaint, unanimously affirmed, without costs.
Under the circumstances, as a matter of law, the movants owed no duty of care to the infant plaintiff, who was injured as a result of a third person’s intentional, exceptional and unforeseeable act and, in any event, the intervening act of the third person constituted a superseding cause of plaintiff’s injuries, which would relieve movants of any liability to plaintiff (Pulka v Edelman, 40 NY2d 781; see, Elardo v Town of Oyster Bay, 176 AD2d 912). Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.